Exhibit 10.5

 

CONSULTING AGREEMENT

 

This Consulting Agreement is made effective June 17, 2014 between US Ecology,
Inc., its subsidiaries and affiliates (“Company”) and Victor 5, LLC, a Michigan
limited liability company (“Consultant”).

 

1.              Scope of Services.   Consultant agrees to render the consulting
services described in Exhibit A (the “Services”). Consultant shall provide the
Services in good faith and consistent will all applicable Company procedures and
policies.  Consultant represent that Consultant maintains all licenses, if any,
required by law to perform the Services.

 

2.     Nature of Relationship.

 

a.     No Employment Relationship.   The relationship of Company and Consultant
is that of independent contract and not that of joint venture, partner,
employer-employee, or agent. Neither has the authority to create any obligations
for the other.  Consultant is responsible for Consultant’s own costs, methods
and legal responsibilities of doing business.

 

b.     Non-Exclusive.   Consultant may provide services for other entities as
long as they do not interfere with Consultant’s ability to provide Services to
Company.

 

c.     No Assignment.   This is a personal services agreement and Consultant may
not assign or subcontract this Agreement, in whole or in part, without the prior
express written consent of Company.

 

d.     At-Will.   Consultant’s Services shall be at-will and may be terminated
at any time, without cause, by either the Company or Consultant.

 

3.              Compensation.   Company shall pay Consultant for services
rendered at the rate set form in Exhibit A.  Company shall also reimburse
Consultant for expenses incurred pursuant to applicable Company procedures and
policies.  Consultant is not entitled to any other compensation not to any
benefits.  Payment for services rendered and expenses incurred will be made by
consultant upon the presentation of a written invoice and supporting
documentation for expenses.

 

4.     Taxes.   Consultant shall be responsible for all payroll taxes and income
tax withholding and reporting related to Consultant and its employees’ services
under this Agreement.

 

5.     Confidentiality.   Consultant may have access to information or materials
that are trade secret, and/or proprietary by Company (“Information”). 
Information may include, but is not limited to, strategic plans, marketing
plans, customer information, financial information and proposed agreements. 
Information also includes all written materials identified in writing as
“Confidential” or “Proprietary” or such similar proprietary legend, and oral
information disclosed in connection with the Information.  Information also
includes “Workproduct” identified and defined in Paragraph 6, below.  Consultant
agrees that Consultant will keep Information of Company confidential. 
Consultant agrees that, unless otherwise directed by Company, during and after
the term of this Agreement, Consultant will not: (a) take, retain or

 

1

--------------------------------------------------------------------------------


 

use Information, Workproduct or Company materials for Consultant’s own benefit;
or (b) disclose Information, Workproduct or Company materials to any other
entity or unauthorized person without the written permission from a Company
officer.  Consultant has no obligation to maintain as confidential any
Information that is or becomes entirely in the public domain, or is known to
Consultant prior to disclosure by Company, or is received by Consultant without
the breach of any obligation of confidentiality owed to Company.

 

6.     Ownership of Work Product.   The Parties agree that all Workproduct
produced by the Consultant during the term of the Agreement including, but not
necessarily limited to all ideas and concepts as may be conceived, developed or
written by the Consultant, either individually or jointly in collaboration with
others, shall belong to and be the sole and exclusive property of the Company.

 

7.     Governing Laws/Notice.   Any dispute concerning any question of fact or
law arising under this Agreement which is not disposed of by agreement between
Consultant and Company shall be decided by a court of competent jurisdiction of
the State of Michigan in accordance with the laws of Michigan.  All notices
under this Agreement shall be given by fax, first class mail or courier
addressed as follows:

 

If to Company:

 

If to Consultant:

 

 

 

US Ecology, Inc.

 

Victor 5, LLC

251 E. Front Street, Suite 400

 

3189 Heather Rd.

Boise, ID  83702

 

Ann Arbor, MI  48108

 

 

 

Attn: Wayne Ipsen

 

Attn: David Lusk

 

Or any other addresses of which either Party shall notify the other Party in
writing. Any notice provided for under this Agreement shall be deemed effective
on the date of actual receipt by a Party. Victor 5, LLC.

 

8.              Entire Agreement.   This Agreement constitutes the entire
agreement between Company and Consultant.  This Agreement supersedes all prior
contemporaneous communications, representations, or agreements, whether oral or
written, with respect to the subject matter thereof and has been induced by no
representations, statements, or agreements other that those herein expressed. 
No agreement hereafter made between the parties shall be binding on either party
unless reduced to writing and signed by an authorized representative of the
party sought to be bound thereby.

 

2

--------------------------------------------------------------------------------


 

THE PARTIES HAVE READ THE AGREEMENT,

 

UNDERSTAND ITS TERMS AND AGREE TO BE BOUND BY THEM.

 

Company

 

Consultant

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Printed Name

 

Printed Name

 

 

 

 

 

 

Title

 

Title

 

 

 

 

 

 

Date

 

Date

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SERVICES AND COMPENSATION

 

Company and Consultant agree as follows:

 

1.              Consultant agrees to perform the following services:  Management
advisory services as directed by the CEO, or his designate, of US Ecology
(“Services”).

 

2.              Company shall be responsible for the following:

 

 

 

3.              The Company shall compensate Consultant for the Services as
follows:

a.              David Lusk - $175 per hour;

b.              Administrative support - $50 per hour; and

c.               Subcontracted services – to be reimbursed at cost

 

Payment for services rendered will be made by the Company upon the presentation
of a written invoice to Jeff Feeler at the Company.

 

4.              Company shall reimburse Consultant for all reasonable and
necessary expenses (at cost) incurred by Consultant in the performance of the
Services.  Consultant shall not be entitled to reimbursement of any general
business overhead expense.  Consultant shall furnish such documentation with
respect to reimbursement to be paid under this Section as the Company shall
reasonably request.

 

Company

 

Consultant

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Printed Name

 

Printed Name

 

 

 

 

 

 

Title

 

Date

 

 

 

 

 

 

Date

 

 

 

4

--------------------------------------------------------------------------------